Baldwin, J.,
delivered the opinion of the Court—Field, J., concurring.
Day made his note to Mudgett or bearer, for $278. It seems that the plaintiff put this note in the possession of one Humphries, and before it was due, as his agent, Humphries made an agreement, in his own name, with Day, for 1,272 pounds of barley, “ to be credited on Mudgett’s note in Humphries’ hands.”. It appears that Day after-wards had express notice of the character in which Humphries acted ; that he requested Humphries to extend the time of payment, which Humphries told him he had no authority to do. The inference from *140this is, that he considered the contract with Humphries not obligatory on Mudgett.
Judgment was given for the plaintiff; and rightly. Day having been apprised that Humphries only held the note for collection, and as the agent of Mudgett, as is clearly indicated by the agreement, was bound to inquire into the extent of his agency. He was bound to ascertain whether he had any right to make such an agreement as that set up in defense. There was no proof that [he had. An agent for the collection of a note' is confined to the taking of money in payment, and has no power to make executory contracts of this sort unless special authority be given, of which there is no proof.
Judgment affirmed.